DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/961,575 filed on May 19, 2022.  Claims 11 to 18 are currently pending with the application.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 reads “filters the collection date” in line 2, which appears to be a typographical error, and that should read “filters the collection data”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (U.S. Publication No. 2013/0275466), and further in view of Huyghe et al. (U.S. Publication No. 2019/0340255) hereinafter Huyghe.
	As to claim 11:
	Xiao discloses:
A text data collection apparatus that collects text data from a storage apparatus that stores a text data group [Paragraph 0092 teaches searching directory table of retrieval words and obtaining sets of data items], comprising: one or more processors; a memory, storing instructions that, when executed by the one or more processors, cause the one or more processors to:
acquire, using a related word acquisition unit, a related word relating to a word for acquiring text data, on a basis of the word and text data newly added to the text data group for each of predetermined generation periods, wherein the word and text data newly added to the text data group reflect term changes during each of the predetermined generation periods [Paragraph 0100 teaches obtaining data matching with the input retrieval words, and querying retrieval word directory table to obtain set of data items including the retrieval words; Paragraph 0117 teaches querying the alias data table according to the retrieval words to obtain alias retrieval words corresponding to the input retrieval words; Paragraph 0156 teaches original retrieval word data table is the original data for generating the directory table of the retrieval word, where if necessary, original retrieval word data table can be updated by replacing the retrieval strings in it, and process can be repeated constantly when needed]; 
acquire, using a data acquisition unit, text data according to the word and the related 
word as collection data from the storage apparatus [Paragraph 0117 teaches upon receiving alias retrieval words, repeatedly perform steps 1102 to 1104 using the alias retrieval words as the new retrieval words, therefore, performing search and retrieving data based on the related words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].
Xiao does not appear to expressly disclose create, using a model creation unit, a filter model for filtering text data on a basis of the related word and text data newly added to the text data group for each of predetermined generation periods; update, using the model creation unit, the filter model for filtering text data to reflect the term changes during each of the predetermined generation periods; filter, using a data filter unit, the collection data using the filter model and at least one of the word and the related word.
Huyghe discloses:
create, using a model creation unit, a filter model for filtering text data on a basis of the related word and text data newly added to the text data group for each of predetermined generation periods [Paragraph 0017 teaches indexing keyword tags, generating a plurality of similar terms by associating dictionary terms to the indexed keyword tags, and storing the similar terms in a word embedded model; Paragraph 0018 teaches generating a plurality of syntax synonym terms by associating a plurality of dictionary terms to the indexed keyword tags, and storing the plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms];
update, using the model creation unit, the filter model for filtering text data to reflect
the term changes during each of the predetermined generation periods [Paragraph 0084 teaches as additional assets are added to the collection, new keyword tags associated with the new digital assets are included; Paragraph 0055 teaches at indexing time for the keyword tags, starting from the indexed content, determining all the semantically similar words starting from each indexed keyword, adding the semantical synonyms to a data structure that maps semantical synonyms to indexed keywords, and storing the plurality of semantically similar terms in a semantical word embedded model, in other words, the word embedded model is updated to reflect the new keyword tags that are included];
filter, using a data filter unit, the collection data using the filter model and at least one of the word and the related word [Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Xiao, by creating a filter model for filtering text data on a basis of the related word and text data newly added to the text data group for each of predetermined generation periods, update, using the model creation unit, the filter model for filtering text data to reflect the term changes during each of the predetermined generation periods, and filtering the collection data using the filter model and at least one of the word and the related word, as taught by Huyghe [Paragraph 0012], because both applications are directed to improving search queries and results by expanding requests using related terms; by filtering the data collections based on the related search terms, and creating revised collections, improves further generation of term groups, which in turn improves the overall user experience by obtaining more relevant results, and reducing the likelihood of having no results for the search (See Huyghe Para [0017]).

As to claim 12:
	Xiao discloses:
acquires the related word on a basis of text data added newly to the text data group during an immediately preceding one-generation period for each of predetermined one-generation periods [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words].

As to claim 13:
	Xiao discloses:
acquires text data according to the related word acquired during a most recent first target number of the one-generation periods as the correction data [Paragraph 0100 teaches obtaining second set of data items according to each of the data items of the first set of data items corresponding to the input retrieval words; Paragraph 0122 teaches query the information index table to obtain second set of data items based on the related terms].

As to claim 14:
	Xiao as modified by Huyghe discloses:
filters the collection date using the related word acquired during a most recent second target number of the generation periods [Huyghe - Paragraph 0012 teaches filtering the digital assets of the collection to exclude certain digital assets that are not related to at least one suggested search term; Paragraph 0054 teaches providing a second keyword tag associated with the suggested search term, and filtering the digital assets of the collection to exclude digital assets that are not related to the at least one suggested term, therefore, using related words acquired during the most recent generation period].
As to claim 15:
	Xiao as modified by Huyghe discloses:
filters the collection data further using weight information indicative of a degree of importance for each of the generation periods [Huyghe - Paragraph 0007 teaches sorting the items in rank order by the priority score, where the priority score is for the plurality of keywords for each asset collection].

As to claim 16:
	Xiao as modified by Huyghe discloses:
creates the filter model on a basis of text data newly added to the text data group within an immediately preceding one-generation period for each of predetermined one-generation periods [Huyghe - Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms].

As to claim 17:
Xiao as modified by Huyghe discloses:
filters the collection date using the filter model created during a most recent third target number of the generation periods [Huyghe - Paragraph 0018 teaches storing a plurality of syntax synonym terms in a word embedded model, where the model is accessed to retrieve the plurality of terms, and searching the revised digital asset collection for digital assets associated with the syntax synonym terms, where the revised digital asset collection is the filtered collection, and where it is performed upon storing the related terms, therefore, based on newly added terms].

As to claim 18:
Xiao as modified by Huyghe discloses:
a setting information management unit configured to output an interface for inputting setting information relating to the data acquisition unit, the related word acquisition unit and the data filter unit to accept the setting information [Huyghe - Paragraph 0006 teaches preparing for display a user interface that includes user interface elements, and receiving a selection from the user, indicating a search keyword or category], 
wherein the data acquisition unit acquires the collection data in accordance with the setting information, the related word acquisition unit acquires the related word in accordance with the setting information, and the data filter unit outputs the filtered data in accordance with the setting information [Huyghe - Paragraph 0006 teaches preparing for display a user interface that includes user interface elements, and receiving a selection from the user, indicating a search keyword or category, and performing a search for digital assets, and further filtering the digital asset collection to exclude assets that are not related to the desired search category].

Response to Arguments
	The following is in response to arguments filed on May 19, 2022.  Applicant’s arguments have been carefully and respectfully considered.
	In regards to claim 11 and the rejections under 35 USC § 103, Applicant argues that “the proposed Xiao - Huyghe combination fails to disclose, teach, or suggest that the newly added “the word and text data ... reflect term changes during each of the predetermined generation periods” and “update ... the filter model for filtering text data to reflect the term changes during each of the predetermined generation periods” as required by the amended claim 11”, and more specifically, that “Xiao fails to disclose that “the search term or query is updated successively and continuously based on changes happened during the generation periods””.  Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the search term or query is updated successively and continuously based on changes happened during the generation periods”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, in response to the preceding argument, Examiner respectfully disagrees, and respectfully points out that the amended limitations as presently presented require “the word and text data newly added to the text data group reflect term changes during each of the predetermined generation periods”, and “update, using the model creation unit, the filter model for filtering text data to reflect the term changes during each of the predetermined generation periods”, which is disclosed by Xiao as modified by Huyghe as further explained below.
	Xiao [Paragraph 0156] teaches that original retrieval word data table is the original data for generating the directory table of the retrieval word, where if necessary, original retrieval word data table can be updated by replacing the retrieval strings in it, and process can be repeated constantly when needed, therefore, the word and text data reflect term changes during each generation period. Further, Huyghe [Paragraph 0084] teaches that as additional assets are added to the collection, new keyword tags associated with the new digital assets are included, therefore, the words and text data reflect term changes during each predetermined generation period, and further, [Paragraph 0055] teaches that at indexing time for the keyword tags, starting from the indexed content, determining all the semantically similar words starting from each indexed keyword, adding the semantical synonyms to a data structure that maps semantical synonyms to indexed keywords, and storing the plurality of semantically similar terms in a semantical word embedded model, in other words, the word embedded model is updated to reflect the new keyword tags that are included in each generation period.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169